Appellant was convicted of the murder of Anderson Harris, and his punishment assessed at death. When arraigned he entered a plea of not guilty. After several witnesses had been examined for the State defendant withdrew his said plea of not guilty and entered a plea of guilty of murder in the first degree. He gave the jury a detailed statement of the circumstances leading to and attendant upon the homicide. The State introduced several other witnesses, whose evidence is also incorporated in the record. The statement of facts found in the record shows a deliberate, cold-blooded assassination. It was a most atrocious murder, and one without an extenuating circumstance. Thoroughly planned, it was executed in a most diabolical manner. Two bills of exception are incorporated in the record, but, having been filed after adjournment of the term, can *Page 153 
not be considered on appeal, and therefore the rulings complained of will not be revised.
The contention that public sentiment was so great against defendant that he could not obtain a fair and impartial trial in Bexar County is not attempted to be supported by anything in the record. A change of venue was not applied for, nor is the contention supported by any testimony whatever — not even by affidavits in support of this ground of the motion for a new trial.
As presented to us, we see no reason for disturbing the conviction, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.